DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 26 January 2022.  As directed by the amendment: claims 24 and 40-43 have been amended; claim 28 has been cancelled; and no claims have been added. Thus, claims 24-27 and 29-43 are presently pending in this application. Applicant’s amendments to the Drawings and Claims have overcome each and every objection made in the previous office action. 
Reasons for Allowance
Claims 24-27 and 29-43 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Tufi et al (WO 2015/136564), fails to disclose or make obvious a device as described in claims 24, 42, and 43. Specifically, Tufi fails to disclose or make obvious a module for attachment to an injection device, in combination with all of the other elements of the claim, comprising “an adhesive layer configured to attach the flexible carrier layer to the at least one portion of the surface of the injection device.” Specifically, Tufi teaches a module (DPFS; Fig. 6) comprising a flexible carrier layer (PFC1), at least one LED (PHTR), at least one photodiode (PHRC), and a microprocessor (MCU; Fig. 9). The device of Tufi is a supplemental system that releasably attaches to an injection device (PFS; Fig. 6) without requiring an adhesive. In addition, it would not be obvious to a person of ordinary skill in the art to incorporate an adhesive as required by the claim because that would interfere with the module’s ability releasably engage a variety of drug delivery devices as intended (Abstract). As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 24, 42, and 43. Claims 25-27 and 29-41 are allowed for incorporating the above limitation due to their respective dependencies on claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783